


110 HR 6997 IH: National Water Research and

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6997
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To implement a National Water Research and Development
		  Initiative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Water Research and
			 Development Initiative Act of 2008.
		2.National Water
			 Research and Development Initiative
			(a)Initiative and
			 PurposeThe President shall implement a National Water Research
			 and Development Initiative (in this Act referred to as the
			 Initiative). The purpose of the Initiative is to improve the
			 Federal Government’s role in designing and implementing Federal water research,
			 development, demonstration, data collection and dissemination, education, and
			 technology transfer activities to address changes in water use, supply, and
			 demand in the United States, including providing additional support to increase
			 water supply through greater efficiency and conservation.
			(b)Interagency
			 Committee
				(1)In
			 generalNot later than 3
			 months after the date of enactment of this Act, the President shall establish,
			 or designate, an interagency committee to implement the Initiative
			 under subsection (a). The Office of Science and
			 Technology Policy shall chair the interagency committee.
				(2)CompositionThe
			 interagency committee shall include a representative from each agency that
			 conducts research related to water or has authority over resources that affect
			 water supply, as well as a representative from the Office of Management and
			 Budget.
				(3)Functions of the
			 Interagency CommitteeThe interagency committee shall—
					(A)develop a National
			 Water Research and Assessment Plan (in this Act referred to as the
			 plan) in accordance with
			 subsection (c);
					(B)coordinate all Federal research,
			 development, demonstration, data collection and dissemination, education, and
			 technology transfer activities pertaining to water;
					(C)ensure cooperation among Federal agencies
			 with respect to water-related research, development, and technological
			 innovation activities to avoid duplication of effort and to ensure optimal use
			 of resources and expertise; and
					(D)facilitate technology transfer,
			 communication, and opportunities for information exchange with non-governmental
			 organizations, State and local governments, industry, and other members of the
			 stakeholder community through the office established in paragraph (4).
					(4)National Water
			 Initiative Coordination Office
					(A)In
			 GeneralNot later than 3
			 months after the date of enactment of this Act, the President shall establish a
			 National Water Initiative Coordination Office (in this Act referred to as the
			 Office), with full-time staff, to—
						(i)provide technical
			 and administrative support to the interagency committee;
						(ii)serve as a point
			 of contact on Federal water activities for government agencies, organizations,
			 academia, industry, professional societies, and others to exchange technical
			 and programmatic information; and
						(iii)communicate with the public on the findings
			 and recommendations of the interagency committee based on the activities
			 conducted pursuant to the Initiative.
						(B)FundingThe
			 operation of the Office shall be supported by funds contributed from each
			 agency represented on the interagency committee.
					(c)National Water
			 Research and Assessment Plan
				(1)Plan
			 DevelopmentThe plan required
			 under
			 subsection (b)(3)(A) shall establish
			 the priorities for Federal water research, including federally funded research,
			 and assessment for the 4-year period beginning in the year in which the plan is
			 submitted to Congress. In the development of the plan, the Committee shall
			 consider and utilize recommendations and information in reports that have
			 addressed water research needs, including the 2007 report issued by the
			 Subcommittee on Water Availability and Quality (SWAQ) of the National Science
			 and Technology Council’s Committee on Environment and Natural Resources and
			 recommendations of the National Academy of Sciences.
				(2)Specific
			 RequirementsThe plan shall—
					(A)identify each
			 current program and activity of each Federal agency related to the
			 Initiative;
					(B)identify funding
			 levels for the previous fiscal year for each program and, if applicable, each
			 activity identified in
			 subparagraph (A);
					(C)set forth a
			 strategy and a timeline to achieve the outcomes described in
			 subsection (d) and shall describe—
						(i)each
			 activity required of each agency responsible for contributing to each such
			 outcome;
						(ii)the
			 funding levels necessary to achieve each such outcome; and
						(iii)the distribution
			 of funds between each agency based on such agency’s role in carrying out such
			 activity;
						(D)be subject to a 90-day public comment
			 period and shall address suggestions received and incorporate public input
			 received, as appropriate; and
					(E)be submitted to
			 Congress not later than 1 year after the date of enactment of this Act.
					(d)Water Research
			 OutcomesThe plan shall outline and direct agencies under the
			 interagency committee to work to achieve the following outcomes:
				(1)Implementation of a National Water Census,
			 which shall include the collection of data on national water resources to
			 create a comprehensive database that includes information about the quantity,
			 availability, and quality of ground water and surface water resources.
				(2)Development of a
			 new generation of water monitoring techniques.
				(3)Development of
			 technologies for enhancing reliable water supply.
				(4)Development of innovative technologies and
			 tools to enhance water-use efficiency and tools to encourage public acceptance
			 of such technologies.
				(5)Development of tools and processes to
			 facilitate resolution of conflicts over water resources.
				(6)Improvement of
			 understanding of water-related ecosystem services and ecosystem needs for
			 water.
				(7)Improvement of
			 hydrologic prediction models and their applications.
				(8)Analyses of the energy required to provide
			 reliable water supplies and the water required to provide reliable energy
			 supplies throughout the United States.
				(e)Advisory
			 CommitteeThe President shall
			 establish, or designate, an advisory committee to advise the Interagency
			 Committee established under subsection (b).
			3.Budget
			 Coordination
			(a)In
			 GeneralThe President shall provide guidance to each Federal
			 agency participating in the Initiative with respect to the preparation of
			 requests for appropriations for activities related to the plan.
			(b)Consideration in
			 the President’s BudgetThe President shall submit, at the time of
			 the President’s annual budget request to Congress, a description of those items
			 in each agency’s budget which are elements of the plan or help to achieve the
			 outcomes of the plan.
			4.Annual
			 reportConcurrent with the
			 annual submission of the President’s budget to Congress, the President shall
			 submit to Congress a report that describes the activities and results of the
			 Initiative during the previous fiscal year and outlines the objectives for the
			 next fiscal year. The report shall include detailed information on all programs
			 and activities involved in the Initiative, including an analysis of progress
			 towards achieving the outcomes listed in
			 section 2(d).
		
